DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-6, 9-11, 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spoonhower et al. (US 2004/0088113).
Regarding to claims 1, 21-22:
	Spoonhower et al. discloses a method, comprising:
            performing one or more range measurements of a distance to at least a portion of a scene (FIG. 1: SENSOR SYSTEM 1 performs the measurement to the SCENE at a far distance as shown in the figure. FIG. 4: The scene 36 is monitored by the sensor system 42);
                           performing spatially scanned gas sensing measurements in at least a portion of the scene (FIG. 1: The capture device 2 performs the scanning); determining a position and an orientation associated with one or more of the spatially scanned gas sensing measurements (FIG. 1: The image capture control circuit provides POSITION and ORIENTATION data to the storage circuit 5); and
                            determining a region of sensor coverage including at least a portion of the scene, based at least in part on the one or more range measurements and the position and the orientation associated FIG. 4: The image of the plume 34 from the capture scene data is also the region of the sensor coverage).
	Regarding to claims 2-4: wherein the one or more range measurements to the scene is performed, at least in part, using a laser (FIG. 4, element 8), using photogrammetry (FIG. 2: Capture device), using an aircraft sensor (FIG. 4, element 42).
Regarding to claims 5-6: wherein the gas sensing measurements correspond to gas concentration measurements performed using a form of laser absorption spectroscopy, wherein the form of laser absorption spectroscopy corresponds to differential absorption LiDAR (DIAL) (paragraphs [0024]-[0026]).
Regarding to claims 9, 10-11: wherein at least the gas sensing measurements are performed using a remote sensor or an optical gas camera (FIG. 4, element 42), wherein the spatially scanned gas sensing measurements are performed using a gas sensor housed on an airborne mobile platform (FIG. 4, element 32), wherein the airborne mobile platform comprises an unmanned aerial system (It is conventional to use un unmanned aircraft, such as a drone, to carry a camera or a sensor for purpose of this kind of measurement).
Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive. 
In response to Applicant’s Remark, the Examiner notices that in Spoonhower et al., as shown in FIG. 1, not only data of a single point of the scene is obtained but the data of the whole range (area) of the scene is collected in order to be able to capture the image of the whole scene. In addition, the data of a range of the pipeline is collected in order to detect a plume of escaping gas from such range of pipeline (Abstract). As a result, such data collection thus reads on the range measurements as claimed.
Furthermore, the claim language “a region of sensor coverage” can be broadly interpreted just as the region of the scene (shown in FIG. 1 of Spoonhower), because such region is covered by the range . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

	
/LAM S NGUYEN/Primary Examiner, Art Unit 2853